Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 recites a laminated film for bonding, comprising: a first layer; a second layer disposed opposite to the first layer; and a third layer interposed between the first layer and the second layer, wherein the laminated film comprises a first end having a first thickness and a second end opposite to the first end in a width direction of the laminated film and having a second thickness different from the first thickness, and a measuring area disposed between the first end and the second end and having a center thickness, which is a thickness at a center of the measuring area, wherein the center thickness is less than or equal to a middle value of the first thickness and the second thickness, wherein a penetration coefficient (Fpe) measured by the following Equation 1 at the measuring area is 1.35 kgf/mm2*mm or more: [Equation 1]

Fpe = T1 x UTS +T2 x TS

where, Fpe is the penetration coefficient (kgf/mm2*mm), UTS is a sum of an ultimate tensile strength (kgf/mm2) of the first layer at the measuring area and an ultimate tensile strength of the second layer at the measuring area, TS is a fracture tensile strength (kgf/mm2) of the third layer at the measuring area, T1 is a sum (mm) of the center thickness of the first layer at the measuring area and the center thickness of the second layer at the measuring area, and T2 is the center thickness (mm) of the third layer at the measuring area,
wherein, a ratio at the center thickness of a sum of a thickness of the first layer and a thickness of the second layer to a thickness of the third layer is 100:12 to 24, and
wherein, at all measuring areas disposed between the first end and the second end, Fpe is 1.35 kgf/mm2*mm or more and a ratio at each respective thickness of a sum of a thickness of the first layer and a thickness of the second layer to a thickness of the third layer is 100:12 to 24.


The prior art fails to teach or render obvious a laminated film comprising: a first layer; a second layer disposed opposite to the first layer; and a third layer interposed between the first layer and the second layer, wherein the laminated film comprises a measuring area disposed between the first end and the second end and having a center thickness, and comprises the combination of a ratio at the center thickness of a sum of a thickness of the first layer and a thickness of the second layer to a thickness of the third layer is 100:12 to 24, and at all measuring areas disposed between the first end and the second end  a ratio at each respective thickness of a sum of a thickness of the first layer and a thickness of the second layer to a thickness of the third layer is 100:12 to 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787